DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on May 19, 2022 has been entered. Claims 1-22 have been amended. No claims are canceled. No claims have been added. Claims 1-22 are still pending in this application, with claims 1, 7, 12 and 18 being independent.

Claim Objections
Claims 3 and 13 are objected to because of the following informalities:  
--In claims 3 and 13, replace “in part on the the type” with “in part on the”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means for determining, means for transmitting, means for determining, means for receiving, means for multiplexing, means for transmitting, means for receiving, means for determining, and means for determining in claims 12-17.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwak et al. (U.S. PGPub 2019/0215086), hereinafter referred to as Kwak.
Regarding claim 1, Kwak discloses a method for wireless communications at a user equipment (UE), comprising:
determining a first priority level associated with first uplink information based at least in part on a type of channel state information report for the first uplink information (Identifying a CSI reporting to be performed based on the CSI feedback configuration information, as a result of two CSI reportings overlapping. The CSI reporting is identified based on types of CSI reportings, and a CSI reporting associated with a reference signal received power (RSRP) is prioritized over a CSI reporting that is not associated with the RSRP; See [0014]), wherein the type of channel state information report is classified according to a time-based resource allocation for transmission of the first uplink information (Equation 2 shows aperiodic reporting, semi-persistent reporting and periodic reporting ranked by priority, wherein these are interpreted as the time-based resource allocations; See [0273]); and 
transmitting the first uplink information in accordance with the time-based resource allocation and based at least in part on the first priority level (performing the identified CSI reporting to the base station; See [0014]).  

Regarding claim 7, Kwak discloses an apparatus for wireless communications at a user equipment (UE), comprising: 
a processor (See Fig. 28, #2820), memory coupled with the processor (See [0059]); and Page 4 of 13Application. No. 16/927,689PATENT Amendment dated May 19, 2022 Reply to Office Action dated February 24, 2022 
instructions stored in the memory and executable by the processor to cause the apparatus to: 
determine a first priority level associated with first uplink information based at least in part on a type of channel state information report for the first uplink information (Identifying a CSI reporting to be performed based on the CSI feedback configuration information, as a result of two CSI reportings overlapping. The CSI reporting is identified based on types of CSI reportings, and a CSI reporting associated with a reference signal received power (RSRP) is prioritized over a CSI reporting that is not associated with the RSRP; See [0014]), wherein the type of channel state information report is classified according to a time-based resource allocation for transmission of the first uplink information (Equation 2 shows aperiodic reporting, semi-persistent reporting and periodic reporting ranked by priority, wherein these are interpreted as the time-based resource allocations; See [0273]); and
transmit the first uplink information in accordance with the time-based resource allocation and based at least in part on the first priority level (performing the identified CSI reporting to the base station; See [0014]).   

Regarding claim 12, Kwak discloses an apparatus for wireless communications at a user equipment (UE), comprising: 
means for determining (controller; See Fig. 28, #2820) a first priority level associated with first uplink information based at least in part on a type of channel state information report for the first uplink information(Identifying a CSI reporting to be performed based on the CSI feedback configuration information, as a result of two CSI reportings overlapping. The CSI reporting is identified based on types of CSI reportings, and a CSI reporting associated with a reference signal received power (RSRP) is prioritized over a CSI reporting that is not associated with the RSRP; See [0014]), wherein the type of channel state information report is classified according to a time-based resource allocation for transmission of the first uplink information (Equation 2 shows aperiodic reporting, semi-persistent reporting and periodic reporting ranked by priority, wherein these are interpreted as the time-based resource allocations; See [0273]); and 
means for transmitting (transceiver; See Fig. 28, #2810) the first uplink information in accordance with the time-based resource allocation and based at least in part on the first priority level (performing the identified CSI reporting to the base station; See [0014]).    

Regarding claim 18, Kwak discloses a non-transitory computer readable medium for wireless communications at a user equipment (UE) comprising computer-readable code executable by a processor to cause the UE to: 
determine a first priority level associated with first uplink information based at least in part on a type of channel state information report for the first uplink information (Identifying a CSI reporting to be performed based on the CSI feedback configuration information, as a result of two CSI reportings overlapping. The CSI reporting is identified based on types of CSI reportings, and a CSI reporting associated with a reference signal received power (RSRP) is prioritized over a CSI reporting that is not associated with the RSRP; See [0014]), wherein the type of channel state information report is classified according to a time-based resource allocation for transmission of the first uplink information (Equation 2 shows aperiodic reporting, semi-persistent reporting and periodic reporting ranked by priority, wherein these are interpreted as the time-based resource allocations; See [0273]); and
transmit the first uplink information in accordance with the time-based resource allocation and based at least in part on the first priority level (performing the identified CSI reporting to the base station; See [0014]).    


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak as applied to claims 1, 7, 12 and 18 above, and further in view of Park et al. (U.S. PGPub 2017/0201308), hereinafter referred to as Park.
Regarding claim 4, Kwak fails to teach the method of claim 1, wherein determining the first priority level comprises: receiving an uplink grant scheduling an uplink shared channel; determining that the type of channel state information report comprises an aperiodic channel state information report scheduled by the uplink grant for transmission on the uplink shared channel; and determining that the first priority level is the same as a priority level indicated by the uplink grant for the uplink shared channel.  
Park teaches receiving an uplink grant scheduling an uplink shared channel (Likewise, a PUSCH aperiodic CSI report may have priority over a PUSCH periodic report. If a PUSCH aperiodic CSI report is triggered in response to an UL grant from an eNB in a cell in which the PUSCH periodic CSI reporting type has been configured, in an instance in which the reporting instance of a PUSCH periodic CSI report overlaps that of a PUSCH aperiodic CSI report, UE may perform only the PUSCH aperiodic CSI report and drop the PUSCH periodic CSI report; See [0625]); determining that the type of channel state information report comprises an aperiodic channel state information report scheduled by the uplink grant for transmission on the uplink shared channel (See [0625]); and determining that the first priority level is the same as a priority level indicated by the uplink grant for the uplink shared channel (See [0625]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Kwak to include determining the first priority level comprises: receiving an uplink grant scheduling an uplink shared channel; determining that the type of channel state information report comprises an aperiodic channel state information report scheduled by the uplink grant for transmission on the uplink shared channel; and determining that the first priority level is the same as a priority level indicated by the uplink grant for the uplink shared channel taught by Park in order to minimize collisions.

Regarding claim 10, Kwak fails to teach the apparatus of claim 7, wherein the instructions are further executable by the processor to cause the apparatus to: receive an uplink grant scheduling an uplink shared channel; determine that the type of channel state information report comprises an aperiodic channel state information report scheduled by the uplink grant for transmission on the uplink shared channel; and determine that the first priority level is the same as a priority level indicated by the uplink grant for the uplink shared channel.  
Park  teaches an apparatus to receive an uplink grant scheduling an uplink shared channel (Likewise, a PUSCH aperiodic CSI report may have priority over a PUSCH periodic report. If a PUSCH aperiodic CSI report is triggered in response to an UL grant from an eNB in a cell in which the PUSCH periodic CSI reporting type has been configured, in an instance in which the reporting instance of a PUSCH periodic CSI report overlaps that of a PUSCH aperiodic CSI report, UE may perform only the PUSCH aperiodic CSI report and drop the PUSCH periodic CSI report; See [0625]); determine that the type of channel state information report comprises an aperiodic channel state information report scheduled by the uplink grant for transmission on the uplink shared channel (See [0625]); and determine that the first priority level is the same as a priority level indicated by the uplink grant for the uplink shared channel (See [0625]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Kwak to include the apparatus to: receive an uplink grant scheduling an uplink shared channel; determine that the type of channel state information report comprises an aperiodic channel state information report scheduled by the uplink grant for transmission on the uplink shared channel; and determine that the first priority level is the same as a priority level indicated by the uplink grant for the uplink shared channel taught by Park in order to minimize collisions.

Regarding claim 15, Kwak fails to teach the apparatus of claim 12, wherein the means for determining the first priority level comprises: means for receiving an uplink grant scheduling an uplink shared channel; means for determining that the type of channel state information report comprises an aperiodic channel state information report scheduled by the uplink grant for transmission on the uplink shared channel; and means for determining that the first priority level is the same as a priority level indicated by the uplink grant for the uplink shared channel.  
Park teaches means for determining (See Fig. 26, #2621) the first priority level comprises: means for receiving an uplink grant scheduling an uplink shared channel (Likewise, a PUSCH aperiodic CSI report may have priority over a PUSCH periodic report. If a PUSCH aperiodic CSI report is triggered in response to an UL grant from an eNB in a cell in which the PUSCH periodic CSI reporting type has been configured, in an instance in which the reporting instance of a PUSCH periodic CSI report overlaps that of a PUSCH aperiodic CSI report, UE may perform only the PUSCH aperiodic CSI report and drop the PUSCH periodic CSI report; See [0625]); means for determining (See Fig. 26, #2621) that the type of channel state information report comprises an aperiodic channel state information report scheduled by the uplink grant for transmission on the uplink shared channel (See [0625]); and means for determining (See Fig. 26, #2621) that the first priority level is the same as a priority level indicated by the uplink grant for the uplink shared channel (See [0625]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Kwak to include means for determining the first priority level comprises: means for receiving an uplink grant scheduling an uplink shared channel; means for determining that the type of channel state information report comprises an aperiodic channel state information report scheduled by the uplink grant for transmission on the uplink shared channel; and means for determining that the first priority level is the same as a priority level indicated by the uplink grant for the uplink shared channel taught by Park in order to minimize collisions.

Regarding claim 21, Kwak fails to teach the non-transitory computer readable medium of claim 18, wherein the instructions are further executable by the processor to cause the UE to: receive an uplink grant scheduling an uplink shared channel; determine that the type of channel state information report comprises an aperiodic channel state information report scheduled by the uplink grant for transmission on the uplink shared channel; and determine that the first priority level is the same as a priority level indicated by the uplink grant for the uplink shared channel.  
Park  teaches the processor to receive an uplink grant scheduling an uplink shared channel (Likewise, a PUSCH aperiodic CSI report may have priority over a PUSCH periodic report. If a PUSCH aperiodic CSI report is triggered in response to an UL grant from an eNB in a cell in which the PUSCH periodic CSI reporting type has been configured, in an instance in which the reporting instance of a PUSCH periodic CSI report overlaps that of a PUSCH aperiodic CSI report, UE may perform only the PUSCH aperiodic CSI report and drop the PUSCH periodic CSI report; See [0625]); determine that the type of channel state information report comprises an aperiodic channel state information report scheduled by the uplink grant for transmission on the uplink shared channel (See [0625]); and determine that the first priority level is the same as a priority level indicated by the uplink grant for the uplink shared channel (See [0625]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the non-transitory computer readable medium of Kwak to include the processor to: receive an uplink grant scheduling an uplink shared channel; determine that the type of channel state information report comprises an aperiodic channel state information report scheduled by the uplink grant for transmission on the uplink shared channel; and determine that the first priority level is the same as a priority level indicated by the uplink grant for the uplink shared channel taught by Park in order to minimize collisions.

Claims 2-3, 6, 8-9, 13-14, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak as applied to claims 1, 7, 12 and 18 above, and further in view of Babaei et al. (U.S. PGPub 2019/0215897), hereinafter referred to as Babaei.
Regarding claim 2, Kwak fails to teach the method of claim 1, wherein determining the first priority level comprises: determining that the type of channel state information report comprises a periodic channel state information report; and determining that the first priority level is lower than a priority level of a second channel based at least in part on the type of channel state information report comprising the periodic channel state information report.  
Babaei teaches determining that the type of channel state information report comprises a periodic channel state information report (See [0416]); and determining that the first priority level is lower than a priority level of a second channel based at least in part on the type of channel state information report comprising the periodic channel state information report (type 1 and type 2 CSI reports on PUSCH vs PUCCH; See [0416]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Kwak to include determining that the type of channel state information report comprises a periodic channel state information report; and determining that the first priority level is lower than a priority level of a second channel based at least in part on the type of channel state information report comprising the periodic channel state information report taught by Babaei in order to minimize collisions.
		
	
Regarding claim 3, Kwak fails to teach the method of claim 1, wherein determining the first priority level comprises: determining that the type of channel state information report comprises a semi-persistent channel state information report included in an uplink control channel; and determining that the first priority level is lower than a priority level of a second channel based at least in part on the the type of channel state Page 3 of 13Application. No. 16/927,689PATENTinformation report comprising the semi-persistent channel state information report included in the uplink control channel.  
Babaei teaches determining the first priority level comprises: determining that the type of channel state information report comprises a semi-persistent channel state information report included in an uplink control channel (See [0416]); and determining that the first priority level is lower than a priority level of a second channel based at least in part on the the type of channel state Page 3 of 13Application. No. 16/927,689PATENTinformation report comprising the semi-persistent channel state information report included in the uplink control channel (type 1 and type 2 CSI reports on PUSCH vs PUCCH; See [0416]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Kwak to include determining the first priority level comprises: determining that the type of channel state information report comprises a semi-persistent channel state information report included in an uplink control channel; and determining that the first priority level is lower than a priority level of a second channel based at least in part on the the type of channel state Page 3 of 13Application. No. 16/927,689PATENTinformation report comprising the semi-persistent channel state information report included in the uplink control channel taught by Babaei in order to minimize collisions.

Regarding claim 6, Kwak fails to teach the method of claim 1, wherein determining the first priority level comprises: receiving an uplink grant scheduling an uplink shared channel; determining that the type of channel state information report comprises a semi-persistent channel state information report activated by the uplink grant for transmission on the uplink shared channel; and determining that the first priority level is the same as a priority level indicated by the uplink grant for the uplink shared channel.  
Babaei teaches receiving an uplink grant scheduling an uplink shared channel (implied in having to transmit on the PUSCH using type 1 or type 2 CSI); determining that the type of channel state information report comprises a semi-persistent channel state information report activated by the uplink grant for transmission on the uplink shared channel (See [0416]); and determining that the first priority level is the same as a priority level indicated by the uplink grant for the uplink shared channel (See [0416]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Kwak to include receiving an uplink grant scheduling an uplink shared channel; determining that the type of channel state information report comprises a semi-persistent channel state information report activated by the uplink grant for transmission on the uplink shared channel; and determining that the first priority level is the same as a priority level indicated by the uplink grant for the uplink shared channel taught by Babaei in order to minimize collisions.

Regarding claim 8, Kwak fails to teach the apparatus of claim 7, wherein the instructions are further executable by the processor to cause the apparatus to: determine that the type of channel state information report comprises a periodic channel state information report; and determine that the first priority level is lower than a priority level of a second channel based at least in part on the type of channel state information report comprising the periodic channel state information report.  
Babaei teaches determine that the type of channel state information report comprises a periodic channel state information report (See [0416]); and determine that the first priority level is lower than a priority level of a second channel based at least in part on the type of channel state information report comprising the periodic channel state information report (type 1 and type 2 CSI reports on PUSCH vs PUCCH; See [0416]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Kwak to include determine that the type of channel state information report comprises a periodic channel state information report; and determine that the first priority level is lower than a priority level of a second channel based at least in part on the type of channel state information report comprising the periodic channel state information report taught by Babaei in order to minimize collisions.
	
Regarding claim 9, Kwak fails to teach the apparatus of claim 7, wherein the instructions are further executable by the processor to cause the apparatus to: determine that the type of channel state information report comprises a semi-persistent channel state information report included in an uplink control channel; and determine that the first priority level is lower than a priority level of a second channel based at least in part on the type of channel state information report comprising the semi-persistent channel state information report included in the uplink control channel.  
Babaei teaches determine that the type of channel state information report comprises a semi-persistent channel state information report included in an uplink control channel (See [0416]); and determine that the first priority level is lower than a priority level of a second channel based at least in part on the type of channel state information report comprising the semi-persistent channel state information report included in the uplink control channel (type 1 and type 2 CSI reports on PUSCH vs PUCCH; See [0416]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Kwak to include determine that the type of channel state information report comprises a semi-persistent channel state information report included in an uplink control channel; and determine that the first priority level is lower than a priority level of a second channel based at least in part on the type of channel state information report comprising the semi-persistent channel state information report included in the uplink control channel taught by Babaei in order to minimize collisions.

Regarding claim 13, Kwak fails to teach the apparatus of claim 12, wherein the means for determining the first priority level comprises: means for determining that the first uplink information comprises a periodic channel state information report; and means for determining that the first priority level is lower than a priority level of a second channel based at least in part on the the type of channel state information report comprising the periodic channel state information report.  
Babaei teaches means for determining that the first uplink information comprises a periodic channel state information report (See [0416]); and means for determining that the first priority level is lower than a priority level of a second channel based at least in part on the the type of channel state information report comprising the periodic channel state information report (type 1 and type 2 CSI reports on PUSCH vs PUCCH; See [0416]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Kwak to include means for determining that the first uplink information comprises a periodic channel state information report; and means for determining that the first priority level is lower than a priority level of a second channel based at least in part on the the type of channel state information report comprising the periodic channel state information report taught by Babaei in order to minimize collisions.
	
Regarding claim 14, Kwak fails to teach the apparatus of claim 12, wherein the means for determining the first priority level comprises: means for determining that the type of channel state information report comprises a semi-persistent channel state information report included in an uplink control channel; and means for determining that the first priority level is lower than a priority level of a second channel based at least in part on the type of channel state information report comprising the semi-persistent channel state information report included in the uplink control channel.  
Babaei teaches means for determining that the type of channel state information report comprises a semi-persistent channel state information report included in an uplink control channel (See [0416]); and means for determining that the first priority level is lower than a priority level of a second channel based at least in part on the type of channel state information report comprising the semi-persistent channel state information report included in the uplink control channel (type 1 and type 2 CSI reports on PUSCH vs PUCCH; See [0416]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Kwak to include means for determining that the type of channel state information report comprises a semi-persistent channel state information report included in an uplink control channel; and means for determining that the first priority level is lower than a priority level of a second channel based at least in part on the type of channel state information report comprising the semi-persistent channel state information report included in the uplink control channel taught by Babaei in order to minimize collisions.

Regarding claim 17, Kwak fails to teach the apparatus of claim 12, wherein the means for determining the first priority level comprises: means for receiving an uplink grant scheduling an uplink shared channel; means for determining that the type of channel state information report comprises a semi-persistent channel state information report activated by the uplink grant for transmission on the uplink shared channel; and means for determining that the first priority level is the same as a priority level indicated by the uplink grant for the uplink shared channel.  
Babaei teaches means for receiving an uplink grant scheduling an uplink shared channel (implied in having to transmit on the PUSCH using type 1 or type 2 CSI); means for determining that the type of channel state information report comprises a semi-persistent channel state information report activated by the uplink grant for transmission on the uplink shared channel (See [0416]); and means for determining that the first priority level is the same as a priority level indicated by the uplink grant for the uplink shared channel (See [0416]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Kwak to include means for receiving an uplink grant scheduling an uplink shared channel; means for determining that the type of channel state information report comprises a semi-persistent channel state information report activated by the uplink grant for transmission on the uplink shared channel; and means for determining that the first priority level is the same as a priority level indicated by the uplink grant for the uplink shared channel taught by Babaei in order to minimize collisions.

Regarding claim 19, Kwak fails to teach the non-transitory computer readable medium of claim 18, wherein the instructions are further executable by the processor to cause the UE to: determine that the first uplink information comprises a periodic channel state information report; andAmendment dated May 19, 2022 Reply to Office Action dated February 24, 2022determine that the first priority level is lower than a priority level of a second channel based at least in part on the of channel state information report comprising the periodic channel state information report.  
Babaei teaches determine that the first uplink information comprises a periodic channel state information report (See [0416]); andAmendment dated May 19, 2022 Reply to Office Action dated February 24, 2022determine that the first priority level is lower than a priority level of a second channel based at least in part on the of channel state information report comprising the periodic channel state information report (type 1 and type 2 CSI reports on PUSCH vs PUCCH; See [0416]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the non-transitory computer readable medium of Kwak to include determine that the first uplink information comprises a periodic channel state information report; andAmendment dated May 19, 2022 Reply to Office Action dated February 24, 2022determine that the first priority level is lower than a priority level of a second channel based at least in part on the of channel state information report comprising the periodic channel state information report taught by Babaei in order to minimize collisions.
	
Regarding claim 20, Kwak fails to teach the non-transitory computer readable medium of claim 18, wherein the instructions are further executable by the processor to cause the UE to: determine that the first uplink information comprises a semi-persistent channel state information report included in an uplink control channel; and determine that the first priority level is lower than a priority level of a second channel based at least in part on the type of channel state information report comprising the semi-persistent channel state information report included in the uplink control channel.  
Babaei teaches determine that the first uplink information comprises a semi-persistent channel state information report included in an uplink control channel (See [0416]); and determine that the first priority level is lower than a priority level of a second channel based at least in part on the type of channel state information report comprising the semi-persistent channel state information report included in the uplink control channel (type 1 and type 2 CSI reports on PUSCH vs PUCCH; See [0416]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the non-transitory computer readable medium of Kwak to include determine that the first uplink information comprises a semi-persistent channel state information report included in an uplink control channel; and determine that the first priority level is lower than a priority level of a second channel based at least in part on the type of channel state information report comprising the semi-persistent channel state information report included in the uplink control channel taught by Babaei in order to minimize collisions.

Allowable Subject Matter
Claims 5, 11, 16 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of Yin et al. (U.S. PGPub 2012/0127869) teaches the user equipment (UE) 104 may determine 1008 whether multiple channel state information (CSI) reports 236 on the physical uplink shared channel (PUSCH) is supported. If multiple channel state information (CSI) reports 236 on the physical uplink shared channel (PUSCH) is supported, simultaneous aperiodic channel state information (CSI) and periodic channel state information (CSI) reporting may be allowed. If simultaneous aperiodic channel state information (CSI) and periodic channel state information (CSI) reporting is supported by the user equipment (UE) 104 and configured by the eNode B 102, the user equipment (UE) 104 may multiplex 1012 both the instance of aperiodic channel state information (CSI) report and the one or more periodic channel state information (CSI) reports 236b on the physical uplink shared channel (PUSCH) (See [0130).
Claim 5, appears to be novel and inventive because prior art fails to show or teach the method of claim 4, further comprising: multiplexing aperiodic channel state information associated with the aperiodic channel state information report with other uplink control information also associated with the first priority level; and transmitting the multiplexed aperiodic channel state information and other uplink control information via the uplink shared channel.  
Claims 11, 16 and 22 appear to be novel and inventive for reasons similar to claim 5 above.

Response to Arguments
Applicant’s arguments with respect to claims 1, 7, 12 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On pages 11-12 of the Applicants’ Response, Applicants state that Shen (U.S. PGPub 2018/0331743) does not disclose that "the type of channel state information report is classified according to a time-based resource allocation for transmission of the first uplink information".
Examiner agrees and has thus introduced Kwak et al. (U.S. PGPub 2019/0215086), which teaches determining a first priority level associated with first uplink information based at least in part on a type of channel state information report for the first uplink information (Identifying a CSI reporting to be performed based on the CSI feedback configuration information, as a result of two CSI reportings overlapping. The CSI reporting is identified based on types of CSI reportings, and a CSI reporting associated with a reference signal received power (RSRP) is prioritized over a CSI reporting that is not associated with the RSRP; See [0014]), wherein the type of channel state information report is classified according to a time-based resource allocation for transmission of the first uplink information (Equation 2 shows aperiodic reporting, semi-persistent reporting and periodic reporting ranked by priority, wherein these are interpreted as the time-based resource allocations; See [0273]) and transmitting the first uplink information in accordance with the time-based resource allocation and based at least in part on the first priority level (performing the identified CSI reporting to the base station; See [0014]).  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        8/27/2022